Title: To Thomas Jefferson from Albert Gallatin, 13 February 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        [13 Feb. 1808]
                  
                  For information
                  The amount may be exaggerated; but this shews to what extent the British are supplied from the U.S. with masts & ship timber; & how little Canada itself affords of what in British official returns appears as being the exports of that colony.
                  
                  
               